Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2019

The Court of Appeals hereby passes the following order:

A19A1232. MATTHEW COURTNEY ELLINGTON v. VENDOR RESOURCE
    MANAGEMENT et al.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Matthew Courtney Ellington appealed to the superior court, which
granted summary judgment to Vendor Resource Management. Ellington then filed
this direct appeal. We lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Ellington’s failure to follow the proper procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Bullock, 260 Ga.
App. at 875.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/31/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.